DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed. Regarding claim 1, the prior art does not teach or fairly suggest a wet-frac sand delivery system with the combination of the tank, sand slurry regulator comprising, blender for mixing the wet sand slurry, with the delivery line used to deliver wet sand slurry to the blender, and wherein wet sand slurry is fed from the blender to one or more frac pumps. Regarding claim 8, the prior art does not teach a wet-frac sand delivery system with the combination of the tank, sand slurry regulator comprising, blender for mixing the wet sand slurry, with the delivery line used to deliver wet sand slurry to the manifold. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774